Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2021 was filed after the mailing date of the Notice of Allowance on December 16, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 11, and 16 are allowable over the prior art of record.
Claims 2-10 are allowable in view of their dependency from claim 1.
Claims 12-15 are allowable in view of their dependency from claim 11.
Claims 17-20 are allowable in view of their dependency from claim 16.

With respect to claim 1, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“determining, by the one or more hardware processors, a first set of six degrees of freedom (6DOF) parameters of the image sensor for the second key image frame and a set of 3D positions for the set of matching 3D features, the determining comprising performing a simultaneous localization and mapping (SLAM) process based on first IMU data captured by the IMU, second IMU data captured by the IMU, and the filtered set of matching 3D features, the first IMU data being associated with the first key image frame, and the second IMU data being associated with the second key image frame”

	The relevant non-patent literature (NPL) to Tanskanen et al (“Live Metric 3D Reconstruction on Mobile Phones”, IEEE International Conference on Computer Vision 2013, Pages 65-72), discloses the performing feature-based tracking and mapping in real time, comprising the automatically selecting suitable keyframes when the phone is held still and uses the intermediate motion to calculate scale; but fails to teach or suggest the determining six degrees of freedom (6DOF) parameters of the image sensor for the second key image frame and the performing a simultaneous localization and mapping (SLAM) process based on the identified first IMU data, the identified second IMU data, and the filtered set of matching 3D features”, which is viewed as allowable over the prior art of record.

A further prior art of record, Schnittman et al (US-PGPUB 2016/0167226), discloses the mobile robots, which continuously capturing, by the machine vision sensor system, [i.e., an image sensor], new image frames, as they navigate within an environment, [i.e., physical environment], and adding the new image frames to the non-floor dataset and/or traversable floor dataset, [i.e., set of captured image frames], (see at least: Paragraphs 0096, 0111-0112); but fails to teach or suggest, either alone or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).

With respect to claim 11, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“in response to the set of key image frame conditions being satisfied for the particular image frame, identifying, by the one or more hardware processors, the particular image frame as a new key image frame and performing, by the one or more hardware processors, a full simultaneous localization and mapping (SLAM) process cycle on the new key image frame; and in response to the set of key image frame conditions not being satisfied for the particular image frame, performing, by the one or more hardware processors, a partial SLAM process cycle on the particular image frame as a non-key image frame”
The relevant non-patent literature (NPL) to Tanskanen et al (“Live Metric 3D Reconstruction on Mobile Phones”, IEEE International Conference on Computer Vision 2013, Pages 65-72), discloses the performing feature-based tracking and mapping in real time, comprising the automatically selecting suitable keyframes when the phone is held still and uses the intermediate motion to calculate scale; but fails to teach or suggest the performing full simultaneous localization and mapping (SLAM) process cycle on the new key image frame, and performing a partial SLAM process cycle on the particular new image frame as a non-key image frame.

A further prior art of record, Schnittman et al (US-PGPUB 2016/0167226), discloses the mobile robots, which continuously capturing, by the machine vision sensor system, [i.e., an image sensor], new image frames, as they navigate within an environment, [i.e., physical environment], and adding the new image frames to the non-floor dataset and/or traversable floor dataset, [i.e., set of captured image frames], (see at least: Paragraphs 0096, 0111-0112); but fails to teach or suggest, either alone or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).

Regarding claim 16, claim 16 recites substantially similar limitations as set forth in claim 1. As such, claim 16 is in condition for allowance, for at least similar reasons as stated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670.  The examiner can normally be reached on 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        03/18/2021